        Case 3:20-cv-05376-BHS Document 19-16 Filed 07/01/20 Page 1 of 5




From: gmarkham@nwlink.com
Subject: Re: Scandies Rose NDA
Date: July 1, 2020 at 9:39:52 PM PDT
To: "Michael A. Barcott" <Mbarcott@hwb-law.com>
Cc: Kevin Coluccio <kc@coluccio-law.com>, Joe Stacey
<JStacey@maritimelawyer.us>, "Webster, Jess G." <Jess.Webster@millernash.com>

Mike:

The below is putting the cart before the horse don’t you think? Specifically did
you secure the USCG’s authority to release this material under the terms of
the non-disclosure agreement I advised in my last email that I required? And if
so from whom? Or did you ever really have a direction from the Coast Guard
not to release the below information at all? I note you fail to answer my last
email asking you identifying who in the USCG directed you to do that and
under what authority? On the contrary if it was a USCG lawyer wouldn’t such
a direction violate of ARPC 3.4(a) that prohibits one from “unlawfully
obstructing another party’s access to evidence … or "conceal a document or
other material having potentially evidentiary value” … nor shall a lawyer
counsel or assist another person to do any of these acts”? Lt. Pels (a
lawyer) told me she clearly did not express such a direction to you. So who
did?

Or was that a (repeated) misstatement similar to what I’ve seen in your recent
communication to AK DNR of the death Claimants position with regard to the
vessel none of whom I’m aware have:

        advised that their clients would like to leave her on the bottom as a
permanent gravesite for their loved ones.


Nor has the attorney for the other three deceased crew members (i.e.
me) "not yet advised you clearly on his clients wishes in this regard”.


Finally you still haven’t produced any of the insurance policies or
directly responded to my question if and when you will.
        Case 3:20-cv-05376-BHS Document 19-16 Filed 07/01/20 Page 2 of 5




I’m reminded or an old adage my mother often repeated. You usually
get more with a carrot than you do with a stick?

Jerry




On Jun 30, 2020, at 4:57 PM, Michael A. Barcott <Mbarcott@hwb-law.com>
wrote:

Gentlemen,

A draft of the proposed confidentiality and NDA is attached. It needs a
couple of edits such as referring to you and you clients as claimants and
SCANDIES ROSE as petitioner. I look forward to your input. We will ask
that each person who is provided the video or report sign an
agreement that they are bound by this.

Best Regards,
Mike Barcott

CONFIDENTIALITY AGREEMENT

This Agreement ("Agreement") is entered into as of 30 June, 2020, by and
between (a) [ATTORNEYS FOR PLAINTIFFS] ("ATTORNEYS FOR
PLAINTIFFS") and (b) HOLMES, WEDDLE & BARCOTT, PC ("Holmes,
Weddle & Barcott"). Collectively, [ATTORNEYS FOR PLAINTIFFS] and
Holmes, Weddle & Barcott shall be referred to as the "Parties".

AGREED TERMS
       Case 3:20-cv-05376-BHS Document 19-16 Filed 07/01/20 Page 3 of 5




1.   Remotely Operated Video Footage and Report. Holmes, Weddle &
Barcott agrees to share with [ATTORNEYS FOR PLAINTIFFS] the Remotely
Operated Video survey footage (the “Video”) secured by Holmes, Weddle &
Barcott following the December 31, 2019 sinking of the SCANDIES ROSE
fishing vessel, and the accompanying written report (the “Report”) which
documents the findings in the Video.

2.    Confidentiality

(a)    Definitions. For purposes of this Agreement, “Confidential Information” means the
Video and the Report. To “Share” the Confidential Information includes, but is not
limited to: directly or indirectly sending the Confidential Information to another party by
mail or electronically; directly or indirectly allowing another person or party to view the
Confidential Information; directly or indirectly discussing the content of the Confidential
Information with another person or party; or otherwise making known, showing, or
sharing verbally, electronically, or otherwise, any information from the Confidential
Information that is not publicly known.

(b)     Confidentiality of Agreement. Subject to the permissible disclosures set
forth in section (c) below, [ATTORNEYS FOR PLAINTIFFS] expressly
understand and agree that the Video and the Report shall remain
CONFIDENTIAL and shall not be disclosed to any third party whatsoever. Any
person or party to whom any part of the Confidential Information is disclosed,
is bound by this confidentiality provision. Any party who shares any part of the
Confidential Information with an unauthorized party shall be liable for any
breaches of confidentiality by persons to whom he/she/it has disclosed
Confidential Information.

(c)   Disclosure Restrictions and Roster. [ATTORNEYS FOR PLAINTIFFS] agree
and covenant:

(i)   to treat all Confidential Information as strictly confidential;

(ii) that all persons and parties other than those explicitly named in section
(iii)(A)-(C) below are Unauthorized Parties;

(iii) not to directly or indirectly disclose, publish, communicate, share, or
make available the Confidential Information, or allow it to be disclosed,
published, communicated, shared, or made available, in whole or in part, to
any entity or person whatsoever except for the following authorized persons:

(A)   ATTORNEYS FOR PLAINTIFFS
      Case 3:20-cv-05376-BHS Document 19-16 Filed 07/01/20 Page 4 of 5




(B) STAFF OF ATTORNEYS FOR PLAINTIFFS, AS NAMED HERE:
______________________________________________________________
______________________________________________________________
______________________________________________________________
____________

(C)   PLAINTIFFS IN [NAME OF ACTION]

3.    Effective Date. The terms of the Agreement will be effective when an
executed copy of this Agreement is delivered by counsel for [PLAINTIFFS] to
Holmes, Weddle & Barcott (the "Effective Date"). After receiving the executed
agreement from [ATTORNEYS FOR PLAINTIFFS], Holmes, Weddle &
Barcott will, within five business days, make the Confidential Information
electronically available to [ATTORNEYS FOR PLAINTIFFS].




Intending to be legally bound, each of the Parties hereto has caused this
Agreement to be executed as of the date(s) set forth below.




                                      _____________________

                                      ATTORNEYS FOR PLAINTIFFS

                                      Title: _______________

                                      Dated: _______________



                                      _____________________

                                      for HOLMES, WEDDLE & BARCOTT, PC
           Case 3:20-cv-05376-BHS Document 19-16 Filed 07/01/20 Page 5 of 5




                                                                       Title: _______________

                                                                       Dated: _______________




Disclaimer: This electronic message contains information from the law firm of Holmes Weddle & Barcott, A Professional Corporation, and is
confidential or privileged. The information is intended solely for the use of the individual or entity named above. If you are not the intended
recipient, do not read, distribute, reproduce or otherwise disclose this transmission or any of its contents. If you have received this electronic
message in error, please notify us immediately via e-mail or by telephone at (907) 274-0666 (Anchorage) or (206) 292-8008 (Seattle).
